Citation Nr: 0621170	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  05-06 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an effective date earlier than February 
28, 2005, for the grant of a 30 percent disability rating for 
a service-connected generalized anxiety disorder with post-
traumatic stress features.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant served on active duty from February 
1943 to April 1945.  He was a veteran of combat in the United 
States Navy during World War II, and a recipient of the 
Purple Heart Award.  

This appeal originates from rating decisions of the 
Department of Veterans Affairs (VA) Milwaukee, Wisconsin, 
Regional Office (RO).  In a January 2004 rating decision, 
service connection was denied for bilateral hearing loss.  
The veteran perfected an appeal of that denial of service 
connection.  In an August 2005 rating decision, the 
disability evaluation assigned for the veteran's service-
connected psychiatric disorder, characterized as a 
generalized anxiety disorder with post-traumatic stress 
features, was increased from a 10 percent rating to a 30 
percent rating, effective from February 28, 2005.  The 
veteran perfected an appeal as to the effective date of that 
increased rating award.  

In June 2006, under the provisions of 38 C.F.R. § 20.900(c) 
(2005), a Deputy Vice Chairman at the Board granted the 
veteran's motion to advance his claim on the Board's docket.  
The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claims and the evidence necessary to substantiate them.

2.  Hearing loss was not diagnosed in service, sensorineural 
hearing loss was not manifest to a compensable degree within 
one year of service discharge, nor did hearing loss result 
from disease or injury of service origin.

3.  In an April 1945 rating decision, service connection was 
granted for psychoneurosis, anxiety state, manifested in part 
by complaints of headaches, and assigned a 50 percent 
disability rating from April 22, 1945.  

4.  In a November 1947 rating decision, the disability 
evaluation assigned for the veteran's service-connected 
anxiety state was reduced from a 50 percent disability 
evaluation to a 10 percent disability evaluation, effective 
from January 13, 1948.  The veteran perfected an appeal of 
that decision to the Board.  

5.  In a January 1953 rating decision, the RO confirmed and 
continued the 10 percent disability evaluation for the 
veteran's service-connected anxiety state.  The veteran did 
not file a notice of disagreement within one year of having 
been provided notice of that decision.  

6.  The appellant did not file another claim of entitlement 
to an increased evaluation for his service-connected 
psychiatric disorder until February 28, 2005.  

7.  The medical evidence of record does not document 
complaints or treatment of a psychiatric disorder between 
January 1953 and February 28, 2005.  

8.  In September 2005, the RO granted an increased evaluation 
of 30 percent for the veteran's service-connected psychiatric 
disorder, therein characterized as a generalized anxiety 
disorder with post traumatic stress symptoms, effective from 
February 28, 2005.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, may not be presumed to be of service onset and is 
not related to any inservice disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112(a)(4), 1113, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2005).

2.  The criteria for an effective date prior to February 28, 
2005, for the assignment of an increased evaluation of 30 
percent for a generalized anxiety disorder with post-
traumatic stress features (previously shown as anxiety 
state), have not been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107, 5108, 5110, 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400(q)(ii) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss.  He is also seeking an effective date earlier 
than February 28, 2005, for the assignment of a 30 percent 
disability rating for his service-connected psychiatric 
disorder.  He argues that he was exposed to constant noise 
while serving as an engine machinist on a PT Boat during 
service, and even more noise during combat situations not 
only from firing twin 50 caliber machine guns, but from the 
guns and explosions from other ships.  He contends that this 
exposure caused his current hearing loss and service 
connection should be granted accordingly.  

With respect to the effective date assigned for the increase 
to 30 percent for his service-connected a generalized anxiety 
disorder, the veteran notes that the disability rating for 
that disorder had been reduced from a 50 percent rating to a 
10 percent rating in 1947.  The veteran argues that the 
recent decision to increase the disability rating back to 30 
percent should considered as an acknowledgement that the 
rating should not have been reduced in 1947.  He believes 
that an earlier effective date for the 30 percent rating 
should be awarded in consideration of what he believes was a 
prior improper reduction.   

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the veteran's claims.

Veterans Claims Assistance Act 
VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that in 
correspondence dated in November 2003 and April 2005, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claims, including 
which portion of the information and evidence was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  

Further, the RO provided the veteran with copies of the 
January 2004 and September 2005 rating decisions, the 
February 2005 and February 2006 statements of the case, and a 
July 2005 supplemental statement of the case, which included 
a discussion of the facts of the claims, notification of the 
bases of the decisions, and a summary of the evidence used to 
reach the decisions.  The February 2005 and February 2006 
statements of the case and July 2005 supplemental statement 
of the case provided the veteran with notice of all the laws 
and regulations pertinent to his claims and those pertinent 
to the implementation of the VCAA.  

It is also noted that during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC) handed down Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  In Pelegrini II, the Court reaffirmed 
that the enhanced duty to notify provisions under the VCAA 
should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the veteran was provided with such notice 
prior to the initial unfavorable rating decisions.  Moreover, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error to the veteran.

The Board also notes that while the November 2003 VCAA notice 
did not, the April 2005 VCAA notice did contain a specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  Such notice to the veteran can be 
considered satisfactory since it properly conveyed to the 
veteran the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, No. 05-7157 (Fed. Cir. April 5, 2006).

Moreover, throughout the course of this appeal, the RO in 
various correspondence, including the rating decision, 
statement of the case, and supplemental statements of the 
case asked the veteran for all the information and evidence 
necessary to substantiate his claims - that is, evidence of 
the type that should be considered by VA in assessing his 
claims.  A generalized request in the initial VCAA notice for 
any other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
initial notice did not harm the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

The Board notes that the RO afforded the veteran a pertinent 
VA audiometric examination in December 2003 for the specific 
purpose of determining the origin of the veteran's bilateral 
hearing loss, including whether it could be related to 
service on any basis.  The veteran was also afforded a 
pertinent psychiatric examination in September 2005.  There 
is no indication that additional examination is necessary for 
the fair adjudication of the veteran's claims.  38 U.S.C.A. 
§ 5103A.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that either needs to be 
or can be obtained.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims of entitlement to service 
connection and entitlement to an earlier effective date.  

Finally, it is noted that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date for the award of service connection as currently on 
appeal until correspondence was directed to him from the RO 
dated in April 2006.  Regardless, as this decision results in 
the denial of the veteran's claim for entitlement to service 
connection for a bilateral hearing disorder as well as a 
denial of the claim for an earlier effective date for an 
increased rating, the question of whether the veteran has 
been properly notified as to the provisions regarding the 
degree of disability and the effective date of an award is 
rendered moot as to the hearing loss claim, and has been duly 
satisfied as to the effective date claim.  Accordingly, the 
Board will proceed with appellate review.

Bilateral Hearing Loss Analysis

The veteran contends that his hearing loss is related to 
service, and specifically, to the persistent acoustic trauma 
he experienced while serving as a machinist and in a combat 
roll on a PT Boat in the South Pacific during World War II.  
Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In addition, service connection may be established for a 
current disability on the basis of a "presumption" under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) 
(2005).  Service connection for sensorineural hearing loss 
may be established based on a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation or 
pension benefits certain criteria must be met.  Under 
38 C.F.R. § 3.385 (2004), impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The Court held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at the time of 
separation from service.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  38 U.S.C.A. § 5107(b)(West 2002).

The veteran's service medical records do not show complaints 
or treatment for hearing loss in service.  The veteran's 
exposure to combat is conceded in that his service medical 
records reflect such exposure, and he is in receipt of the 
purple heart award.  Consequently, the veteran's description 
of exposure to acoustic trauma during service is also 
conceded.  

There were no treatment records dated within the first post-
service year.  The initial post-service documentation of 
hearing loss is found in a private medical examination record 
dated in August 2001.  In that record, the veteran reported 
that he had been aware of decreased hearing for several 
years.  The veteran admitted to a history of noise exposure 
which was job related, and it was noted that he had served in 
the military.  Puretone audiometry revealed a mild sloping to 
moderate sensorineural hearing loss in the right ear and a 
moderately severe mixed hearing loss in the left ear.  Speech 
reception thresholds were said to be in good agreement with 
his pure tone averages, indicating good test reliability.  

In December 2003, the veteran was provided a VA audiology 
examination for the purpose of obtaining a medical opinion as 
to whether the veteran's hearing loss could be related to his 
period of service.  In the report of the VA audiology 
examination, the examiner provided a review of the veteran's 
medical records, including his service medical records.  In 
terms of history, the veteran reported a positive high-noise 
exposure in the service but denied any occupational or 
recreational noise exposure.  Following diagnostic and 
clinical testing, the examiner provided a diagnosis of 
asymmetric mixed hearing loss, left with a mild to moderate 
sensorineural hearing loss on the right and reduced word 
understanding ability bilaterally.  The examiner noted 
further that a review of the service medical records and C & 
P examination dated from October 1947 to January 1953 showed 
no complaints of hearing loss or tinnitus.  The examiner 
explained that hearing loss due to acoustic trauma occurs at 
the time of the incidence and is not delayed in onset.  It 
was concluded that all factual evidence indicates onset of 
the veteran's hearing loss occurred after his period of 
service.  

As noted in the service medical records and as found by the 
VA audiologist who had reviewed and analyzed the service 
medical records, the veteran did not have defective hearing 
during service.  Notwithstanding the lack of evidence of 
hearing loss during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The 
question then is whether the evidence is at least in 
equipoise as to the question of whether the veteran has 
bilateral hearing loss for VA purposes that is related to 
service.  

The veteran himself has theorized that his hearing loss 
disorder is directly the result of noise exposure in service.  
With respect to any medical conjectures that could be made on 
his part, however, the veteran has not been shown to possess 
the medical background required to provide such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).

Essentially there is no supporting evidence available in the 
category of medical authority from those who do have the 
requisite medical background.  The August 2001 private 
audiometric report noted the veteran's service in the 
military without comment as to whether there was any 
relationship between such service and the veteran's hearing 
loss.  

On the other hand, the medical evidence against the veteran's 
claim consists of the report of the VA audiologist examiner 
who examined the veteran in December 2003 for the purpose of 
making a determination as to etiology.  In that report, the 
examiner refuted the veteran's reported history that his 
noise exposure during service was responsible for his current 
hearing loss.  This refutation was expressly based upon the 
examiner's review of the veteran's claims file, including his 
service medical records.  In the context of that review of 
the record, the examiner provided reasons and bases for his 
opinion.  As such, this medical evidence is deemed highly 
probative.  

The examiner unequivocally concluded that the hearing loss 
that the veteran now has was not associated with military 
service.  Taken in conjunction with an overview of the claims 
folder which demonstrates the paucity of evidence of hearing 
loss between 1945 and 2001, the evidence against the 
veteran's claim becomes overwhelming.  The medical evidence 
as a whole demonstrates that hearing loss for VA purposes was 
not diagnosed until over 55 years after service.  

In summary, the Board must conclude that the preponderance of 
the evidence stands against the proposition that the 
veteran's bilateral hearing loss was related to service.  The 
veteran's claim must be denied on that basis.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for the claimed bilateral hearing loss must be 
denied.

Earlier Effective Date Analysis

The appellant is seeking entitlement to an effective date 
earlier than February 28, 2005, for the grant of an increased 
evaluation of 30 percent for his service-connected 
psychiatric disorder.  He argues that this award of an 
increase confirms that the disability evaluation for his 
service-connected psychiatric disorder should not have been 
reduced by the RO and the Board, and that he should at least 
have been awarded the 30 percent rating from the date of the 
reduction in 1947.  

Historically, in an April 1945 rating decision, service 
connection was granted for psychoneurosis, anxiety state, 
manifested in part by complaints of headaches, and assigned a 
50 percent disability rating from April 22, 1945.  

In a November 1947 rating decision, the disability evaluation 
assigned for the veteran's service-connected anxiety state 
was reduced from a 50 percent disability evaluation to a 10 
percent disability evaluation, effective from January 13, 
1948.  The veteran perfected an appeal of that decision to 
the Board.  

In January 1949, the Board confirmed the November 1947 rating 
decision, and denied entitlement to an evaluation in excess 
of 10 percent for the veteran's service-connected anxiety 
state.  

In a February 1950 rating decision, the RO confirmed and 
continued the 10 percent disability evaluation for the 
veteran's service-connected anxiety state.  The veteran did 
not file a notice of disagreement within one year of having 
been provided notice of that decision.  

In January 1953, the veteran was provided another periodic 
psychiatric examination to determine whether there had been 
an improvement in the severity of his service-connected 
disorder.  Based upon the report of that examination, the 
disability evaluation assigned was reviewed by the RO.  

In a January 1953 rating decision, the RO confirmed and 
continued the 10 percent disability evaluation for the 
veteran's service-connected anxiety state.  The veteran did 
not file a notice of disagreement within one year of having 
been provided notice of that decision and it became final.  
38 U.S.C.A. § 7105.

The appellant did not file another claim of entitlement to an 
increased evaluation for his service-connected psychiatric 
disorder until February 28, 2005.  

The medical evidence of record does not document complaints 
or treatment of a psychiatric disorder between January 1953 
and February 28, 2005.  

In September 2005, the RO granted an increased evaluation of 
30 percent for the veteran's service-connected psychiatric 
disorder, therein characterized as a generalized anxiety 
disorder with post traumatic stress symptoms, effective from 
February 28, 2005.  

In general, except as otherwise provided in paragraph (o)(2), 
increases will be effective the date of receipt of claim or 
date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(o).  According to 38 C.F.R. § 3.400 (o)(2), the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date, otherwise it is 
the date of receipt of claim.

The earliest date subsequent to the RO's January 1953 
decision that it was factually ascertainable that an increase 
in the veteran's service-connected psychiatric disorder had 
occurred was on September 13, 2005.  On that date, a VA 
psychiatric examination disclosed increased levels of 
anxiety, flashback memories and sleep disorders that 
presented difficulties in returning to employment.  Based 
upon those findings, the disability rating for the service-
connected psychiatric disability was increased by the RO from 
a 10 percent rating to a 30 percent rating.  

Significantly, as noted above, there is no medical evidence 
in support of the increased rating between 1953 and September 
13, 2005.  Thus, it was not factually ascertainable prior to 
September 13, 2005, that an increase in disability had 
occurred.  Consequently, the earliest effective date for the 
award of the 30 percent rating for the veteran's psychiatric 
disorder can be no earlier than the date of receipt of the 
claim that resulted in that increased rating, namely February 
28, 2005.  

There is no provision in either the statute or the 
regulations that allows for an earlier effective date based 
on a reopened claim unless a CUE was committed in a prior 
decision, or unless the new and material evidence resulted 
from correction of military records.  See 38 U.S.C.A. § 
5110(i) (West 2002); 38 C.F.R. § 3.105 (2005).  The provision 
regarding correction of military records is not applicable in 
the case of an increased rating.  

With respect to CUE in prior decisions, no such claims of CUE 
have been made; and even if they could be construed from the 
veteran's statements, they would not be inextricably 
intertwined with the current appeal.  

The Board concludes that preponderance of the evidence shows 
that the criteria for an effective date prior to February 28, 
2005, for the assignment of a 30 percent disability 
evaluation for a service-connected generalized anxiety 
disorder with post-traumatic stress features, have not been 
met.  38 C.F.R. § 3.400(q)(ii).  The benefit-of-the-doubt 
doctrine has been considered, but since the preponderance of 
the evidence is against the veteran's claim, it is not for 
application in this case.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an effective date earlier than February 28, 
2005, for the grant of a 30 percent disability rating for a 
service-connected generalized anxiety disorder with post-
traumatic stress features, is denied.  





____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


